Citation Nr: 1337507	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the claim was reopened by the RO, the question of whether new and material evidence has been received to reopen the Veteran's claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issues on appeal have been characterized as shown above.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The reopened issue of entitlement to service connection for the residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for residuals of a back injury was originally denied in a November 1967.  An August 2003 rating decision declined to reopen the claim; no appeal was taken from that determination.

2.  Evidence submitted since the August 2003 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a back injury.


CONCLUSION OF LAW

1.  The August 2003 rating decision is final as to the claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the August 2003 rating decision to reopen the claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision to reopen the claim of service connection for a psychiatric disorder, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

II.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The credibility of the new evidence is presumed for purposes of determining whether the evidence constitutes new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's claim for service connection for residuals of a back injury was initially denied in a November 1967 rating decision.  The RO found that although there is a record of treatment in service for complaints of back pain, no disability could be found.  The Veteran's discharge examination was negative for any disability and a VA examination conducted in October 1967 found no residuals of a back injury.  The Veteran did not appeal the decision.  Consequently, the rating decision became final.  38 U.S.C.A. § 7105. 

In an August 2003 rating decision, the RO denied the Veteran's petition to reopen the claim.  The RO found that new and material evidence had not been received because, while the VA treatment records received from the Dallas VA Medical Center noted the Veteran's complaints of low back pain, the records were silent for any evidence of a back condition.  The Veteran did not appeal the rating decision and it became final.   38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial included the Veteran's entrance and separation examinations, service treatment records, the October 1967 VA examination, and VA treatment records from the Dallas VA Medical Center dated from June 2000 to June 2003.  

The Veteran again requested to reopen his claim in July 2009.  In support of his current claim, the Veteran identified VA treatment records from the VA Medical Centers in Gainesville and Dallas which reflect his complaints of low back pain as early as 2000.  

Evidence added to the record since August 2003 includes the report of an October 2009 VA examination which yielded a diagnosis of degenerative disc disease, lumbar spine.  A review of the Veteran's electronic claims folder on Virtual VA shows additional VA records not in his paper-based claims file that were added in February 2012, including X-ray reports from the North Texas VA Medical Center conducted prior to the August 2003 rating decision.  A December 2000 X-ray report noted a finding of degenerative joint disease of the posterior compartment of L3-L5.  Another VA report from March 2003 indicates X-ray images were taken of the Veteran's lumbar spine.  The examiner noted degenerative joint disease changes of the posterior compartment of the lumbar spine with a narrowed L4-L5 disc.  There were no compressions and the alignment of the Veteran's spine was otherwise unremarkable.  

The claim was most initially denied because there was no evidence of a current back disability.  Evidence added to the record since the most recent denial in August 2003 includes x-ray reports showing degenerative joint disease and the October 2009 VA examination which diagnosed degenerative disc disease.  Those records are new as they were not previously considered.  Those records are also material as they show the Veteran has low back disability.  Thus, they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for residuals of a back injury is reopened.


ORDER

New and material evidence has been received and the claim for service connection for residuals of a back injury is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's reopened claim.  

The Veteran was afforded a VA examination in October 2009 which resulted in a diagnosis of degenerative disc disease of the lumbar spine.  The examiner made the diagnosis, in part, based on a March 2003 VA X-ray report which noted degenerative joint disease changes of the posterior compartment of the lumbar spine with a narrowed L4-L5 disc.  The VA examiner did not explain why the diagnosis was limited to degenerative disc disease, with no reference to the degenerative joint disease despite the finding in the X-ray report.  

The VA examiner explained that an opinion on whether the Veteran's current back disability is related to active duty service would be speculative because there was no evidence of continuity of symptomatology "in close proximity" to the Veteran's release from active duty, the Veteran's service medical records are silent for degenerative changes of his lumbar spine, and it is not known whether the Veteran has a history of a possible intercurrent injury.  

The examiner failed to consider the Veteran's assertions that he did not experience any further injury to his back after separation from active duty service.  Further, although the examiner noted the Veteran's statements that onset of his low back pain began during service and has continued periodically to the present, the examiner failed to address these statements in the rationale.  Therefore, the VA examination is inadequate and it is necessary to obtain a new medical opinion that takes into account the Veteran's lay statements and any additional medical evidence that may be obtained by the RO.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A new VA examination is necessary to determine whether the Veteran's current back disability is related to service.  

Finally, the last VA outpatient treatment records associated with the claims folder are dated in December 2011 from the Gainesville VA Medical Center (VAMC). Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records from the Gainesville or North Texas VAMC for the period from December 2011 through the present.  A response, negative or positive, should be associated with the claims file.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed back disability.  the claims folder and all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disorder(s) had its clinical onset in service or is otherwise related to active duty?

The examiner should specifically consider that the Veteran suffered a back injury in a fall during service; that he complained of recurrent minor pain in the upper back at separation; and his report that he did not experience any back injuries after service and his 

The VA clinician is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a Supplement Statement of the Case and afforded an opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


